Exhibit 10.2
Summary of Compensation Arrangements with Non-Employee Directors,
including the Non-Executive Chairman
(As of February 1, 2010)
The following summarizes, as of February 1, 2010, the current cash compensation
and benefits received by the Company’s non-employee directors, including
Mr. Fernandez, the Company’s Non-Executive Chairman of the Board of Directors
(the “Chairman”). The following is a summary of existing oral, at will,
arrangements, and does not provide any additional rights.
Retainer Fees
The Company pays each non-employee director a base retainer of $100,000 per year
(the “Base Retainer”). Non-employee directors who serve as committee and Board
Chairpersons receive annual additional amounts as follows (the “Chairmen’s
Retainers”):

              •  
Audit Committee Chair:
  $ 25,000   •  
Compensation Committee Chair:
  $ 20,000   •  
Corporate Governance and Nominating Committee Chair:
  $ 20,000   •  
Finance Committee Chair:
  $ 20,000   •  
Sustainability Committee Chair:
  $ 15,000   •  
Independent Chairman of the Board:
  $ 250,000  

In exchange for the increased annual retainer amounts described above, payment
of meeting fees has been discontinued.
All non-employee directors are entitled to receive reimbursements of expenses
for all services as a director, including committee participation or special
assignments.
Directors Deferred Compensation Plan
Non-employee directors may defer all or a portion of their annual retainer,
including the Chairmen’s Retainers, under the Directors Deferred Compensation
Plan. With respect to amounts deferred, non-employee directors may choose from a
variety of investment options, including Moody’s Average Corporate Bond Yield
plus 1% for amounts deferred or matched prior to July 2, 2008 and Moody’s
Average Corporate Bond Yield without the additional 1% for amounts deferred or
matched on or after July 2, 2008. Such deferred amounts will be credited with
investment gains or losses until the non-employee director’s retirement from the
Board or until the occurrence of certain other events.

 



--------------------------------------------------------------------------------



 



Non-Employee Directors Stock Plan
The 2009 Non-Employee Directors Stock Plan provides for grants of stock options,
restricted stock, restricted stock units and elected shares in lieu of all or a
portion of the Base Retainer and the Chairmen’s Retainers.
Restricted Stock. Under the Plan, the Board is authorized to issue restricted
stock and restricted stock units to non-employee directors on terms set forth in
the Plan.
Elected Shares. The Plan permits each non-employee director to elect to receive
up all or a portion of his or her annual retainer (including the Base Retainer
and the Chairmen’s Retainers) in Common Stock. The Company will provide a
matching grant with respect to up to 50% of the Base Retainer which a
non-employee director elects to receive in Common Stock (the “Match Eligible
Shares”). The matching grant shall be equal to 50% of the Match Eligible Shares
that a non-employee director receives. With respect to the remaining portion of
the Base Retainer and the Chairmen’s Retainers, a non-employee director may
elect to receive Common Stock, but it is not eligible for the matching grant
described in this paragraph.
Non-Employee Directors Deferred Stock Plan
A non-employee director may elect to defer receipt of all or any portion of any
shares of common stock issued under the Non-Employee Directors Stock Plan,
whether such shares are to be issued as a grant of Restricted Stock, elected
Shares or matching grants, or upon the vesting of a Restricted Stock Unit grant.
Generally, the receipt of stock may be deferred until the earliest to occur of
the death of the non-employee director, the date on which the non-employee
director ceases to be a director of the Corporation, or a change of control of
Sysco.
The Directors Deferred Compensation Plan, the 2009 Non-Employee Directors Stock
Plan and the Non-Employee Directors Deferred Stock Plan, have been filed as
exhibits to the Company’s Exchange Act filings. Additional information regarding
these plans is included in the Company’s 2009 Proxy Statement.

 